Exhibit 10.1

EXECUTION VERSION

DEALER MANAGER AND SOLICITATION AGENT AGREEMENT

May 12, 2014

Suburban Propane Partners, L.P.

Suburban Energy Finance Corp.

One Suburban Plaza

240 Route 10 West

Whippany, NJ 07981

Attention:            Michael A. Stivala, President

Ladies and Gentlemen:

This dealer manager and solicitation agent agreement (this “Agreement”) will
confirm the understanding among Suburban Propane Partners, L.P., a Delaware
limited partnership (the “Company”), Suburban Energy Finance Corp., a Delaware
Corporation (the “Co-Issuer”) and Wells Fargo Securities, LLC (“Wells Fargo”)
pursuant to which the Company has retained Wells Fargo to act as exclusive
dealer manager (the “Dealer Manager”), on the terms and subject to the
conditions set forth herein, in connection with the proposed tender offer (the
“Tender Offer”) for certain of the Company’s and the Co-Issuer’s outstanding
7.50% Senior Notes due 2018 (the “Notes”). The Company and the Co-Issuer are
also soliciting (the “Solicitation”) consents (the “Consents”) to the adoption
of proposed amendments (the “Proposed Amendments”) to the indenture dated as of
August 1, 2012 (the “Indenture”) among the Company, the Co-Issuer and The Bank
of New York Mellon, as trustee (the “Trustee”), governing the Notes. The dealer
manager will also act as exclusive solicitation agent (the “Solicitation Agent”)
in connection with the Solicitation, on the terms and subject to the conditions
set forth herein. All references to the Tender Offer shall be deemed to include
the Solicitation and all references to the Dealer Manager shall be deemed to
include Wells Fargo in its role as the Solicitation Agent. The holders of Notes
are hereinafter referred to as the “Holders.”

SECTION 1. Engagement. Subject to the terms and conditions set forth herein:

(a) The Company and the Co-Issuer hereby retain the Dealer Manager, and the
Dealer Manager agrees to act, as the exclusive dealer manager and solicitation
agent to the Company and the Co-Issuer in connection with the Tender Offer until
the date on which the Tender Offer expires or is earlier terminated in
accordance with its terms. The Dealer Manager will perform those services in
connection with the Tender Offer as are customarily performed by investment
banks in connection with tender offers of a like nature, including, without
limitation, to advise the Company and the Co-Issuer with respect to the terms
and timing of the Tender Offer and assist the Company and the Co-Issuer in
preparing any documents to be delivered by the Company and/or the Co-Issuer to
the Holders or used in connection with the Tender Offer (collectively, the
“Tender Documents”). The Dealer Manager agrees that it will not furnish written
information other than the Tender Documents to the Holders in connection with
the



--------------------------------------------------------------------------------

Tender Offer without the prior consent of the Company. The Company and the
Co-Issuer authorize and direct the Dealer Manager, in accordance with its
customary practices and consistent with industry practice, to communicate
generally regarding the Tender Offer with the Holders and their authorized
agents in connection with the Tender Offer.

(b) The Company and the Co-Issuer acknowledge that the Dealer Manager has been
retained solely to provide the services set forth in this Agreement. The Company
and the Co-Issuer also acknowledge and agree that, in its capacity as Dealer
Manager, the Dealer Manager shall act as an independent contractor on an
arm’s-length basis under this Agreement with duties solely to the Company and
the Co-Issuer and that nothing contained herein or the nature of the Dealer
Manager’s services hereunder is intended to create or shall be construed as
creating an agency or fiduciary relationship (except that in any jurisdiction in
which the Tender Offer is required to be made by a registered licensed broker or
dealer, and the Dealer Manager is a registered licensed broker or dealer, it
shall be deemed made by the Dealer Manager on behalf of the Company) between the
Dealer Manager (or any of its affiliates), the Company and the Co-Issuer (or any
of their respective security holders, affiliates, directors, officers, employees
or creditors) or any other person. The Company and the Dealer Manager also
acknowledge that (i) the Dealer Manager shall not be deemed to act as a partner,
joint venturer or agent of, or a member of a syndicate with, the Company or any
of its affiliates (except that in any jurisdiction in which the Tender Offer is
required to be made by a registered licensed broker or dealer, and the Dealer
Manager is a registered licensed broker or dealer, it shall be deemed made by
the Dealer Manager on behalf of the Company), and neither the Company nor any of
its affiliates shall be deemed to act as a partner, joint venturer or agent of,
or a member of a syndicate with, the Dealer Manager or any of its affiliates and
(ii) no securities broker, dealer, bank, trust company or nominee shall be
deemed to act as the agent of the Dealer Manager or any of its affiliates or as
the agent of the Company or any of its affiliates, and the Dealer Manager shall
not be deemed to act as the agent of any securities broker, dealer, bank, trust
company or nominee. In connection with each of the transactions contemplated
hereby and the process leading to such transaction, the Dealer Manager is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company or the Co-Issuer or their respective security holders, affiliates,
directors, officers, employees or creditors or any other person (except that in
any jurisdiction in which the Tender Offer is required to be made by a
registered licensed broker or dealer, and the Dealer Manager is a registered
licensed broker or dealer, it shall be deemed made by the Dealer Manager on
behalf of the Company). The Dealer Manager and its affiliates shall not have any
liability in tort, contract or otherwise to the Company or the Co-Issuer or to
any of the Company’s or the Co-Issuer’s security holders, affiliates, directors,
officers, employees or creditors for any act or omission on the part of any
securities broker, dealer, bank, trust company or nominee or any other person
except to the extent that such liability is finally judicially determined by a
court of competent jurisdiction to have resulted from the gross negligence or
the willful misconduct of the Dealer Manager.

(c) Accordingly, each of the Company and the Co-Issuer expressly disclaims any
agency or fiduciary relationship with the Dealer Manager hereunder (except that
in any jurisdiction in which the Tender Offer is required to be made by a
registered licensed broker or dealer, and the Dealer Manager is a registered
licensed broker or dealer, it shall be deemed made by the Dealer Manager on
behalf of the Company). The Company and the Co-Issuer understand that the Dealer
Manager and its affiliates are not providing (nor are the Company and the
Co-Issuer

 

2



--------------------------------------------------------------------------------

relying on the Dealer Manager or any of its affiliates for) tax, regulatory,
legal or accounting advice. The rights and obligations the Company and the
Co-Issuer may have to the Dealer Manager or its affiliates (or vice versa) under
any credit or other agreement are separate from any party’s rights and
obligations under this Agreement and will not be affected in any way by this
Agreement. The Dealer Manager may, to the extent it deems appropriate, retain
the services of any of its affiliates to assist the Dealer Manager in providing
its services hereunder and share with any such affiliates any information made
available by or on behalf of the Company or the Co-Issuer; provided, however,
that each such affiliate shall act in accordance with, and subject to, the terms
and conditions of this Agreement.

(d) Each of the Company and the Co-Issuer acknowledges that the Dealer Manager
and its affiliates are engaged in a broad range of securities activities and
financial services. In the ordinary course of the Dealer Manager’s business, the
Dealer Manager and its affiliates (i) may at any time hold long or short
positions, and may trade or otherwise effect transactions, for the Dealer
Manager’s own account or the accounts of its customers, in debt or equity
securities of the Company, the Co-Issuer, their respective affiliates or any
other company that may be involved in the transactions contemplated hereby and
(ii) may at any time be providing or arranging financing and other financial
services to companies that may be involved in a competing transaction. The
Company and the Co-Issuer acknowledge and agree that in connection with all
aspects of the transaction contemplated by this Agreement, the Company, the
Co-Issuer and the Dealer Manager have an arm’s-length business relationship that
creates no fiduciary duty on the part of the Dealer Manager, and each expressly
disclaims any fiduciary relationship.

(e) The Dealer Manager agrees, in accordance with its customary practice and
consistent with industry practice and in accordance with the terms of the Tender
Offer, to perform those services in connection with the Tender Offer as are
customarily performed by dealer managers and solicitation agents in connection
with similar transactions of a like nature, including, without limitation, using
commercially reasonable efforts to solicit tenders of Notes pursuant to the
Tender Offer and Consents pursuant to the Solicitation, communicating generally
regarding the Tender Offer with securities brokers, dealers, banks, trust
companies and nominees and other Holders, and participating in meetings with,
furnishing information to, and assisting the Company in negotiating with
Holders.

(f) The Company shall arrange for D.F. King & Co., Inc. to act as information
agent and tender agent (the “Information Agent and Tender Agent”) in connection
with the Tender Offer and shall request the Information Agent and Tender Agent,
as such, to advise the Dealer Manager at least daily of such matters relating to
the Tender Offer as the Dealer Manager may reasonably request. In addition, the
Company and the Co-Issuer hereby authorize the Dealer Manager to communicate
with the Information Agent and Tender Agent with respect to matters relating to
the Tender Offer.

(g) The Company shall use commercially reasonable efforts to furnish the Dealer
Manager, or cause the trustee or registrar for the Notes to furnish the Dealer
Manager, as soon as practicable, with cards or lists or copies thereof showing
the names of persons who were the Holders of record of Notes as of the date or
dates specified by the Dealer Manager and, to the extent reasonably available to
the Company, the beneficial Holders of the Notes as of such date

 

3



--------------------------------------------------------------------------------

or dates, together with their addresses and the principal amount of Notes held
by them. In addition, the Company shall use commercially reasonable efforts to
update such information from time to time during the term of this Agreement as
reasonably requested by the Dealer Manager and to the extent such information is
reasonably available to the Company within the time constraints specified.

(h) The Company agrees to advise the Dealer Manager promptly of the occurrence
of any event which, in the reasonable judgment of the Company or its counsel,
would cause or require the Company to withdraw, rescind or modify the Tender
Documents. In addition, if any event occurs as a result of which, in the
reasonable judgment of the Company, it shall be necessary to amend or supplement
any Tender Documents in order to correct any untrue statement of a material fact
contained therein or omission to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company shall, promptly upon becoming aware of
any such event, advise the Dealer Manager of such event and, as promptly as
practicable under the circumstances, prepare and furnish copies of such
amendments or supplements of any such Tender Documents to the Dealer Manager, so
that the statements in such Tender Documents, as so amended or supplemented,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(i) Neither the Company nor the Co-Issuer will use or publish any material in
connection with the Tender Offer, or refer to the Dealer Manager in any such
material, without the prior approval of the Dealer Manager (which shall not be
unreasonably withheld or delayed), except to the extent such reference is
required by law or regulation. The Company or the Co-Issuer, as applicable, upon
receiving such approval, will promptly furnish the Dealer Manager with as many
copies of such approved materials as the Dealer Manager may reasonably request.
Except to the extent prohibited by applicable law or regulation, the Company, or
the Co-Issuer, as applicable, will promptly inform the Dealer Manager of any
litigation or administrative or similar proceeding (of which it becomes aware)
which is initiated or threatened with respect to the Tender Offer. The Dealer
Manager agrees that it will not make any statements in connection with the
Tender Offer other than the statements that are set forth in, or derived from,
the Tender Documents without the prior consent of the Company.

(j) The Company agrees to pay promptly, in accordance with the terms and subject
to the conditions of the Tender Documents, the applicable purchase price for the
Notes and the applicable Consent Payment (as defined in the Tender Documents) to
the Holders entitled thereto. The Company agrees not to purchase any Notes
during the term of this Agreement except pursuant to and in accordance with the
Tender Offer or as otherwise agreed in writing by the parties hereto and
permitted under applicable laws and regulations.

SECTION 2. Compensation and Expenses.

(a) In consideration of services provided hereunder as the Dealer Manager, the
Company shall pay to Wells Fargo a fee equal to $2.00 per $1,000 of the
aggregate principal amount of Notes repurchased in the Tender Offer payable on
the Final Payment Date (as such term is defined in the Tender Documents) or such
other date as may be agreed by the Company and Wells Fargo.

 

4



--------------------------------------------------------------------------------

(b) Whether or not any Notes are tendered pursuant to the Tender Offer and
whether or not any Consents are received in the Solicitation, the Company and
the Co-Issuer jointly and severally agree to pay promptly all reasonable
expenses incurred in connection with the preparation, printing, mailing and
publishing of the Tender Documents, and all amounts payable to securities
dealers (including the Dealer Manager), brokers, banks, trust companies and
nominees as reimbursements of their customary mailing and handling expenses
incurred in forwarding the Tender Documents to their customers, and of any
forwarding agent, and all other expenses of the Company and the Co-Issuer in
connection with the Tender Offer and shall reimburse the Dealer Manager for all
reasonable out-of-pocket expenses incurred by the Dealer Manager in connection
with its services as Dealer Manager under this Agreement, including the
reasonable fees and disbursements of counsel to the Dealer Manager.

SECTION 3. Termination. Subject to Section 8 hereof, this Agreement may be
terminated by the Company or the Dealer Manager upon 10 days’ prior written
notice; provided, however, that the Dealer Manager will be entitled to its full
fees described above in the event that, at any time prior to 6 months from any
such termination by the Company, the Company or the Co-Issuer (or any of their
affiliates) consummates an offer or offers or consent solicitation in respect of
the Notes in a form similar to the Tender Offer in a transaction or series of
transactions in which the Dealer Manager did not act as dealer manager or
solicitation agent to the Company or its affiliate, as applicable; provided,
further, that no fees shall be payable pursuant to the preceding proviso if the
Dealer Manager was in material breach of this Agreement on the date that notice
of such termination was given by the Company.

SECTION 4. Representations and Warranties by the Company. The Company and the
Co-Issuer, jointly and severally, represent and warrant to the Dealer Manager,
as of the date hereof, as of each date that any Tender Documents are published,
sent, given or otherwise distributed (each a “Mailing Date”), and as of the date
on which any of the Notes are purchased by the Company pursuant to the Tender
Offer (each such date, a “Closing Date”) that:

(a) Each of the Company and the Co-Issuer has been duly formed or incorporated
and is validly existing as a limited partnership or corporation and in good
standing under the laws of the jurisdiction of its formation or incorporation.

(b) Each of the Company and the Co-Issuer has all necessary corporate or limited
partnership power and authority to execute and deliver this Agreement, and to
perform all its obligations hereunder and to make and consummate the Tender
Offer in accordance with its terms.

(c) Each of the Company and the Co-Issuer has taken all necessary action to
authorize the making and consummation of the Tender Offer and the execution,
delivery and performance by the Company of this Agreement; and this Agreement
has been duly executed and delivered by the Company and the Co-Issuer, and,
assuming due authorization, execution and delivery by the Dealer Manager, this
Agreement constitutes a valid and legally binding agreement of the Company and
the Co-Issuer, enforceable against the Company and the Co-Issuer in accordance

 

5



--------------------------------------------------------------------------------

with its terms, except to the extent such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(d) As of the Consent Payment Deadline (as defined in the Tender Documents), the
Company and the Co-Issuer will have all necessary corporate power and authority
to execute and deliver the supplemental indenture contemplated by the Tender
Documents (the “Supplemental Indenture”) and to perform all of their obligations
thereunder; the Supplemental Indenture may be entered into by the Company upon
the consent of Holders of at least a majority of the principal amount of Notes
then outstanding (excluding for such purposes any Notes owned at the time by the
Company or any of its affiliates) pursuant to the provisions of the Indenture;
the Supplemental Indenture will be duly executed and delivered (assuming
consummation of the Solicitation and assuming due authorization, execution and
delivery thereof by the Trustee); the Supplemental Indenture, as well as the
Indenture (as amended by the Supplemental Indenture) and the Notes issued
thereunder, will be the valid and legally binding obligations of the Company and
the Co-Issuer entitled, in the case of the Notes, to the benefits of the
Indenture (as amended by the Supplemental Indenture), and enforceable against
the Company and the Co-Issuer in accordance with their respective terms except
as enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting creditors’ rights generally
and general equitable principles.

(e) Each of the Tender Documents complies and (as amended or supplemented, if
amended or supplemented) will comply in all material respects with all
applicable requirements of the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder (collectively, the “Securities Act”) and
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Exchange Act”); and the documents
incorporated or deemed to be incorporated by reference into each of the Tender
Documents (collectively, the “Incorporated Documents”) complied, as of the date
of filing with the Securities and Exchange Commission (the “SEC”), in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act; and each of the Tender Documents (including the Incorporated
Documents) do not and (as amended or supplemented, if amended or supplemented)
will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(f) The financial statements, together with the related schedules and notes,
contained in the Tender Documents and the Incorporated Documents present fairly
in all material respects, in accordance with generally accepted accounting
principles (“GAAP”), the consolidated financial position, results of operations,
stockholder’s equity and cash flows of the Company and its subsidiaries on the
basis stated therein at the respective dates or for the respective periods to
which they relate; and such statements and related schedules and notes have been
prepared in accordance with GAAP consistently applied throughout the periods
involved, except as disclosed therein.

(g) Except as disclosed in the Tender Documents, the Company and its
subsidiaries are not in breach or violation of or in default under (i) any of
the provisions of the Indenture, (ii) any of the provisions of the charter or
bylaws (or similar organizational documents) of the Company

 

6



--------------------------------------------------------------------------------

or any of its subsidiaries, (iii) any other note, indenture, loan agreement,
mortgage or other agreement, instrument or undertaking to which the Company or
any of its subsidiaries is a party or by which any of them is bound or to which
any of their properties or assets is subject, or (iv) any law, rule or
regulation, or any order of any court or of any other governmental agency or
instrumentality having jurisdiction over the Company or any of its subsidiaries
or affiliates or any of its or their respective properties or assets, which
violation or default in the case of clauses (i), (iii) or (iv) would, if
continued, have a material adverse effect on the general affairs, management,
business, condition (financial or otherwise), or results of operations of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”) or
could materially impair the ability of any of the Company or its subsidiaries to
perform their obligations under this Agreement.

(h) The execution, delivery and performance by the Company and the Co-Issuer of
this Agreement and the consummation by the Company and the Co-Issuer, as
applicable, of the transactions contemplated hereby do not and will not conflict
with, or result (or with the passage of time would result) in a breach or
violation of, or constitute a default under, (i) any of the provisions of the
Indenture or of the charter or bylaws (or similar organizational documents) of
the Company or any of its subsidiaries, (ii) any other note, indenture, loan
agreement, mortgage or other agreement, instrument or undertaking to which the
Company or any of its subsidiaries or affiliates is a party or by which any of
them is bound or to which any of their properties or assets is subject, or
(iii) any law, rule or regulation, or any order of any court or of any other
governmental agency or instrumentality having jurisdiction over the Company or
any of its subsidiaries or affiliates or any of its or their respective
properties or assets, except for such breaches, violations, and defaults in the
case of clause (ii) and clause (iii) that would not be reasonably expected to
have a Material Adverse Effect.

(i) No consent, approval, authorization or order of, or registration,
qualification or filing with, any court or regulatory authority or other
governmental agency or instrumentality is or will be required by the Company in
connection with the making or consummation of the Tender Offer or the execution,
delivery or performance by the Company of this Agreement and the transactions
contemplated hereby, except such as have been obtained or made by the Company or
the Co-Issuer, as applicable, and are in full force and effect under the
Securities Act, the Exchange Act or applicable state securities or “blue sky”
laws or regulations.

(j) In connection with the Tender Offer, the Company has complied, and will
continue to comply, in all material respects with the Securities Act, the
Exchange Act, the applicable regulations of the Financial Industry Regulatory
Authority or any stock exchange and applicable state securities or “blue sky”
laws or regulations.

(k) Subsequent to the respective dates of the most recent financial statements
contained in the Tender Documents and the Incorporated Documents (each as
amended or supplemented), no Material Adverse Effect shall have occurred, except
as set forth in, or contemplated by, the Tender Documents (as amended or
supplemented).

(l) There is no action, suit, proceeding, inquiry or investigation before or
brought by any court or governmental agency or body, domestic or foreign, now
pending or, to the Company’s knowledge, threatened, against or affecting the
Company or any subsidiary of the Company,

 

7



--------------------------------------------------------------------------------

other than those accurately described in all material respects in the Tender
Documents, or which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(m) The Company has, or at the time it becomes obligated to purchase the Notes
pursuant to the Tender Offer will have, sufficient funds available, and
sufficient authority to use such funds under applicable law, to enable it to pay
for the Notes tendered in accordance with the terms and conditions set forth in
the Tender Documents.

The representations and warranties set forth in this Section 4 shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of any Indemnified Person (as defined in Annex A attached hereto).

SECTION 5. Conditions and Obligations. The obligation of the Dealer Manager to
act as Dealer Manager hereunder shall at all times be subject, in its
discretion, to the conditions that:

(a) All representations and warranties of the Company and the Co-Issuer that are
qualified as to materiality or Material Adverse Effect shall be true and correct
in all respects and those not so qualified shall be true and correct in all
material respects as of the date hereof, as of each Mailing Date and as of each
Closing Date, except to the extent any such representations and warranties
expressly relate to an earlier date.

(b) Each of the Company and the Co-Issuer at all times during the Tender Offer
shall have performed, in all material respects, all of its obligations hereunder
required as of such time to have been performed by it.

(c) Counsel for the Company shall have delivered to the Dealer Manager an
opinion, (i) prior to the commencement of the Tender Offer, covering the matters
set forth in Exhibit A-1 hereto and (ii) on each Closing Date, covering the
matters set forth in Exhibit A-2.

(d) No stop order, restraining order or injunction has been issued by the SEC or
any court, and no litigation shall have been commenced or threatened before the
SEC or any court, with respect to (i) the making or the consummation of the
Tender Offer, (ii) the execution, delivery or performance by the Company of this
Agreement or (iii) any of the transactions in connection with, or contemplated
by, the Tender Documents which the Dealer Manager or its legal counsel in good
faith believes makes it inadvisable for the Dealer Manager to continue to render
services pursuant hereto and it shall not have otherwise become unlawful under
any law or regulation, federal, state or local, for the Dealer Manager so to
act, or continue so to act, as the case may be.

(e) At each Closing Date, there shall have been delivered to the Dealer Manager,
on behalf of the Company, a certificate of the Chairman, Chief Executive Officer
or President and the Chief Financial Officer of the Company, dated such Closing
Date, and stating that the representations and warranties set forth in Section 4
hereof are true and accurate as if made on such Closing Date.

(f) The Company shall have advised the Dealer Manager promptly of (i) the
occurrence of any event which would reasonably be expected to cause the Company
to withdraw, rescind or

 

8



--------------------------------------------------------------------------------

terminate the Tender Offer or would permit the Company to exercise any right not
to purchase Notes tendered under the Tender Offer, (ii) the occurrence of any
event, or the discovery of any fact, the occurrence or existence of which it
believes would make it necessary or advisable to make any change in the Tender
Documents being used or would cause any representation or warranty contained in
this Agreement that is qualified as to materiality or Material Adverse Effect to
be untrue or inaccurate in any respect or any representation or warranty
contained in this Agreement that is not so qualified to be untrue or inaccurate
in any material respect, (iii) any proposal by the Company or requirement to
make, amend or supplement any Tender Document or any filing in connection with
the Tender Offer pursuant to the Exchange Act or any applicable law, rule or
regulation, (iv) its awareness of the issuance by any regulatory authority of
any comment or order or the taking of any other action concerning the Tender
Offer (and, if in writing, will have furnished the Dealer Manager with a copy
thereof), (v) its awareness of any material developments in connection with the
Tender Offer or the financing thereof, including, without limitation, the
commencement of any lawsuit relating to the Tender Offer and (vi) any other
information relating to the Tender Offer, the Tender Documents or this Agreement
which the Dealer Manager may from time to time reasonably request.

SECTION 6. Indemnification. In consideration of the engagement hereunder, each
of the Company and the Co-Issuer shall indemnify and hold the Dealer Manager
harmless to the extent set forth in Annex A hereto, which provisions are
incorporated by reference herein and constitute a part hereof. Annex A hereto is
an integral part of this Agreement and shall survive any termination, expiration
or cancellation of this Agreement.

SECTION 7. Confidentiality. The Dealer Manager shall use all information
provided to it by or on behalf of the Company or the Co-Issuer hereunder solely
for the purpose of providing the services which are the subject of this
Agreement and the transactions contemplated hereby and shall treat
confidentially all such information, provided that nothing herein shall prevent
the Dealer Manager from disclosing any such information (i) pursuant to a
requirement of law or regulation or the order or request of any court or
administrative, regulatory or similar proceeding; provided, however, that, to
the extent permitted by applicable law, reasonable advance notice of such
disclosure is provided to the Company, (ii) upon the request of any regulatory
authority having jurisdiction over the Dealer Manager or any of its affiliates;
provided, however, that, to the extent permitted by applicable law, reasonable
advance notice of such disclosure is provided to the Company, except in
connection with any request as part of an ordinary course regulatory
examination, (iii) to the extent that such information becomes publicly
available other than by reason of disclosure by the Dealer Manager or any of its
affiliates in violation of this Section 7 or any other agreement between the
parties, (iv) to its employees, legal counsel, independent auditors and other
experts or agents (its “Representatives”) who need to know such information in
connection with the transaction contemplated hereby and are informed of the
confidential nature of such information and hold such information in accordance
with this Section 7, and (v) to any of its affiliates as set forth in
Section 12(d) hereof that hold such information in accordance with this
Section 7. The Dealer Manager shall be responsible for compliance by its
Representatives with this Section 7.

SECTION 8. Survival. The agreements contained in Sections 2, 3, 6, 7, 9, 10 and
12 hereof and Annex A hereto shall survive any termination of this Agreement,
any completion of the engagement provided by this Agreement or any investigation
made on behalf of the Company, the Dealer Manager or any Indemnified Person and
shall survive the termination of the Tender Offer.

 

9



--------------------------------------------------------------------------------

SECTION 9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts to be
performed wholly within the State of New York. The parties hereto consent to the
exclusive jurisdiction of the courts of the State of New York and the federal
courts, in each case located in the Borough of Manhattan, City of New York in
any action or proceeding related to this Agreement (except that a judgment
obtained in such courts may be enforced in any jurisdiction).

SECTION 10. Notices. Except as otherwise expressly provided in this Agreement,
whenever notice is required by the provisions of this Agreement to be given,
such notice shall be in writing addressed as follows and effective when
received:

If to the Company or the Co-Issuer:

Suburban Propane Partners, L.P.

One Suburban Plaza

240 Route 10 West

Whippany, NJ 07981

Fax: (973) 503-9395

Attention:      A. Davin D’Ambrosio, Vice President and Treasurer

with a copy to:

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Fax: (212) 969-2900

Attention:      Charles E. Dropkin, Esq.

If to the Dealer Manager:

Wells Fargo Securities, LLC

550 South Tryon Street, 5th Floor

Charlotte, NC 28202

Collect: (704) 410-4760

Toll Free: (866) 309-6316

Fax: (704) 410-0326

Attention:      Liability Management Group

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Fax: (212) 269-5420

Attention:      Michael Ohler, Esq.

 

10



--------------------------------------------------------------------------------

SECTION 11. Advertisements. The Company agrees that the Dealer Manager shall
have the right to place advertisements in financial and other newspapers and
journals at its own expense describing its services to the Company hereunder,
subject to the Company’s prior approval, which approval shall not be
unreasonably withheld or delayed.

SECTION 12. Miscellaneous.

(a) This Agreement contains the entire agreement between the parties relating to
the subject matter hereof and supersedes all oral statements and prior writings
with respect thereto. This Agreement may not be amended or modified except by a
writing executed by each of the parties hereto. Section headings herein are for
convenience only and are not a part of this Agreement.

(b) This Agreement is solely for the benefit of the Company and the Dealer
Manager, and the Indemnified Persons, to the extent set forth in Annex A hereto,
and their respective successors, heirs and assigns, and no other person shall
acquire or have any rights under or by virtue of this Agreement.

(c) The Dealer Manager may (subject to Section 7 hereof) share any information
or matters relating to the Company, the Co-Issuer, the Tender Offer and the
transactions contemplated hereby with its affiliates and such affiliates may
likewise share information relating to the Company or the Co-Issuer with the
Dealer Manager. The Dealer Manager shall be responsible for compliance by its
affiliates with Section 7 hereof.

(d) If any term, provision, covenant or restriction contained in this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The Company,
the Co-Issuer, and the Dealer Manager shall endeavor in good faith negotiations
to replace the invalid, void or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
void or unenforceable provisions.

(e) This Agreement may be executed (including by facsimile transmission) with
counterpart signature pages or in counterparts, each of which will be deemed an
original, but all of which, taken together, will constitute one and the same
instrument.

 

11



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by signing in the appropriate space below and
returning to the Dealer Manager the enclosed duplicate originals hereof,
whereupon this letter shall become a binding agreement among us.

 

Very truly yours, WELLS FARGO SECURITIES, LLC By:   /s/ Daniel A. Nass  

 

  Name:   Daniel A. Nass   Title:   Managing Director

 

[Dealer Manager Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to

as of the date first written above:

SUBURBAN PROPANE PARTNERS, L.P. By:   /s/ Michael Kuglin  

 

  Name:   Michael Kuglin   Title:  

Vice President-Finance

and Chief Accounting Officer

 

SUBURBAN ENERGY FINANCE CORP. By:   /s/ Michael Kuglin  

 

  Name:   Michael Kuglin   Title:   Controller

 

[Dealer Manager Agreement]